DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-21
Withdrawn claims: 				12-21
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-11
Currently rejected claims:			1-11
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 07/18/2022 is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-VI, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites that the concentration of the 2-hydroxy-4-methoxybenzaldehyde is “from 0.001 to 50 ppm ready-to-consume”; however, it is unclear as to what the phrase “ready-to-consume” means in this context and therefore, the claim is indefinite.  For the purpose of this examination, the claim will be interpreted as meaning that the concentration of the compound in the flavoring or perfuming composition is 0.001 – 50 ppm.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law or nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 (and claims 2-11 that are dependent thereon) is directed to a composition comprising natural products.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims are directed to a composition comprising a number of nature-based products (i.e., 2-hydroxy-4-methoxybenzaldehyde, 4-hydroxy-3-methoxybenzaldehyde), which are not markedly different from their closest naturally-occurring counterparts because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed. For example, there is no evidence of record of a structural difference between the components in the claimed composition and that of their nature-based counterparts. Consequently, the claimed compositions are structurally the same as their closest naturally-occurring counterparts.
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest naturally-occurring counterpart. For example, an assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.
The recitation of specific ratios of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself.  Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have "the same effect it always had", i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kala lnoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different—structurally, chemically, or functionally—than its closest naturally-occurring counterpart and is not eligible subject matter under current 35 U.S.C. 101 standards.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John (US 2007/0160730).
Regarding claim 1, John teaches a flavoring composition [0021] for conferring, enhancing, or imparting a vanilla note, wherein the composition comprises 2-hydroxy-4-methoxybenzaldehyde [0017] and 4-hydroxy-3-methoxybenzaldehyde (corresponding to vanillin) [0023] in a concentration greater than 0.1 ppm and/or a weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde of about 1:19 – 1:49 (corresponding to a composition containing about 2-5 wt.% 2-hydroxy-4-methoxybenzaldehyde combined [0017] with vanillin [0023]).  Although the ratio disclosed in John is broader than the claimed ratio, the ability of vanillin to impart vanilla flavor is known in the art [0003] and the ability of 2-hydroxy-4-methoxybenzaldehyde to impart, confer, and enhance vanilla taste is recognized by John [0010].  Since these compounds are known to have the claimed effects of conferring, enhancing, and imparting a vanilla note, the claimed ratios are ineffective in terms of distinguishing the claimed composition from the prior art.  Therefore, even though the disclosure of John is broader than the claim, it is sufficiently specific to anticipate the claimed composition.  MPEP 2131.03. II.
Regarding claim 2, John teaches the invention as described above in claim 1, including the composition is an edible product (corresponding to foodstuffs) [0010]. 
Regarding claim 5, John teaches the invention as described above in claim 1, including the concentration of 2-hydroxy-4-methoxybenzaldehyde in the composition is greater than about 0.1 ppm, such as about 1-5 ppm  [0017], which falls within the claimed concentration.
Regarding claims 6 and 7, John teaches the invention as described above in claim 1, including the composition comprises benzaldehyde [0023]. 

Claims 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John (US 2007/0160730) as applied to claim 1 above, as evidenced by Aldrich (“2-Hydroxy-4-methoxybenzaldehyde”, 2022, Sigma Aldrich, https://www.sigmaaldrich.com/US/en/product/aldrich/160695).
Regarding claim 8, John teaches the invention as described above in claim 1, including 2-hydroxy-4-methoxybenzaldehyde is available from natural sources such as Decalipis hamiltonii and Aldrich Chemicals [0016].  Since 2-hydroxy-4-methoxybenzaldehyde from Aldrich Chemicals is a natural extract from Periploca sepium (page 2, paragraph 1), John teaches that the 2-hydroxy-4-methoxybenzaldehyde is an extract from a natural source.  It is also noted that the source of 2-hydroxy-4-methoxybenzaldehyde does not change its chemical or functional properties and, as such, does not add patentable weight to the invention.
Regarding claim 9, John teaches the invention as described above in claim 8, including 2-hydroxy-4-methoxybenzaldehyde is available from Aldrich Chemicals [0016].  Since 2-hydroxy-4-methoxybenzaldehyde from Aldrich Chemicals is at least 97.5% pure (page 4, fifth row under “Test” and “Specification”), the extract contains a concentration of 2-hydroxy-4-methoxybenzaldehyde within the claimed range. 
Regarding claim 11, John teaches the invention as described above in claim 8, including the natural source of 2-hydroxy-4-methoxybenzaldehyde is Periploca sepium (Aldrich, page 2, paragraph 1) and that Decalipis hamiltonii also contains 2-hydroxy-4-methoxybenzaldehyde (John [0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 2007/0160730) as applied to claim 1 above.
Regarding claim 3, John teaches the invention as described above in claim 1, including the amount of 2-hydroxy-4-methoxybenzaldehyde (and consequently, the amount of 4-hydroxy-3-methoxybenzaldehyde and resulting weight ratio of the two compounds) in the composition varies according to the type of end product, the amount and type of flavor initially present in the foodstuff, additional processing/ treatment steps applied to the foodstuff, consumer preference, and cooking method [0026].  As the weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde is a variable that can be modified, among others, according to the type of end product, the amount and type of flavor initially present in the foodstuff, additional processing/ treatment steps applied to the foodstuff, consumer preference, and cooking method, the weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde in the composition of John to obtain the desired flavor (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 4, John teaches the invention as described above in claim 1, including the amount of 2-hydroxy-4-methoxybenzaldehyde (and consequently, the amount of 4-hydroxy-3-methoxybenzaldehyde and resulting weight ratio of the two compounds) in the composition varies according to the type of end product, the amount and type of flavor initially present in the foodstuff, additional processing/ treatment steps applied to the foodstuff, consumer preference, and cooking method [0026].  As the weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde is a variable that can be modified, among others, according to the type of end product, the amount and type of flavor initially present in the foodstuff, additional processing/ treatment steps applied to the foodstuff, consumer preference, and cooking method, the weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the weight ratio of 2-hydroxy-4-methoxybenzaldehyde to 4-hydroxy-3-methoxybenzaldehyde in the composition of John to obtain the desired flavor (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over John (US 2007/0160730) as evidenced by Aldrich (“2-Hydroxy-4-methoxybenzaldehyde”, 2022, Sigma Aldrich, https://www.sigmaaldrich.com/US/en/product/aldrich/160695) as applied to claim 8 above.
Regarding claim 10, John teaches the invention as described above in claim 8, including 2-hydroxy-4-methoxybenzaldehyde is available from Aldrich Chemicals [0016].  Since 2-hydroxy-4-methoxybenzaldehyde from Aldrich Chemicals is at least 97.5% pure (page 4, fifth row under “Test” and “Specification”), the extract can contain 3-hydroxy-4-methoxybenzaldehyde in a concentration of 0-25,000 ppm, which overlaps the claimed concentration.  The selection of an amount within the overlapping range renders the claimed concentration obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791